                                                          2019-03-21 16:14:14 EDT                   12124552502 From: Simpson Thacher & Bartlett LLP
To:   Page 2 of 2
                              Case 1:18-cv-01620-VM Document 35 Filed 03/22/19 Page 1 of 1
                                                                                                                          l ·;')C SDNY
                                                                                                                    i

                                              Simpson Thacher & Bartlett LLir                                       !
                                                                                                                          L' ,(T\H'NT
                                                            425   LltXl~G'l'ON AVE1',LJH                                  r :   "fRONICALLY FILFO

                                                                                                                                                          ___
                                                           NEW YORK. NY     10()17-395 11


                                                           .:.:
                                                                                                                          Lt
                                                                                                                                    _ __,___,1/
                                                                                                                                #:_~/-~~·
                                                                                                                          DATE I ILED:
                                                                                                                                             ,jhH"J---'tj
                                                                                                                                                 I
                                                                                                                         I!:::===··=·=======::::.i
                                                                                                                                           E-mail Athi1·cs~:
       Direct Dial Narr:hcr
      +1-212-,155-;~52.5                                                                                                           pkei8 nolf@lsthlaw.com




                  BY FAX                                                        March 21, 2019


                                        Re:    In re Ubi.quiti Networks, inc. Securities Litigation, 18-cv-O 1620 (VM)

                  Honorable Victor Marrero
                  United States District Court
                  Daniel Patrick Moynihan United States Courthouse
                  500 Pearl Street
                  >Jew York, New York 10007
                  Dear Judge Marrero:

                         I write on behalf of Defendants Ubiquiti Networks, lnc., Robert Pera, Craig Foster, Mark
                  Spragg, and Kevin Radigan (collectively, "Defendants") in the above-captioned matter. Earlier
                  today, counsel for the parties jointly called chambers regarding Defendants' anticipated motion
                  to dismiss the Consolidated Amended Class Action Complaint (the "Complaint"). I informed
                  chambers that Defendants are prepared to file their motion to dismiss on March 22, 2019, per the
                  scheduling stipulation so-ordered by the Comt on Febn:iary 7, 2019 (Dkt. 29). Pursuant to its
                  Individual Rules of Practice, the Court instructed Defendants to refrain from filing their motion
                  to dismiss the Complaint pending further guidance from the Courl. Defendants remain available
                  at the Court's convenience.


                                                                                Respectfully Submitted,

                                                                                    ,,:/·{/'1::--
                                                                                   /.        -···
                                                                                                           / (•-...._,._. ,
                                                                                                     ._.Z,Jr"' ,_, , /
                                                                                Peter E. Kazanoff



                  cc;         Jeremy A. Liebcnnan (via email and U.S. :\1ail)
                              Michael Grunfeld (via email and U.S. Mail)
                                                       The Clerk of Court is directed to enter into the public record
                                                       of t'.'.J-yZZ:-~5,ubmitted to the Court by


                                                       SO ORDERED.

                                                        3 -- )_: )__ --/t:  1
                                                                  DATE
